Filed 03/24/20                                                             Case 18-25642                                                                            Doc
       Fill in this information to identify the case:

       Debtor 1    CHENNEL DA BREED aka CHENNEL DA- BREED

       Debtor 2
       (Spouse, if filing)

       United States Bankruptcy Court for the:    Eastern                   District of   California
                                                                                          (State)
       Case number       18-25642-B-13




      Official Form 410S1
      Notice of Mortgage Payment Change                                                                                                                    12/15

      If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
      debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
      as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                                     U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF10
       Name of creditor: MASTER PARTICIPATION TRUST                                                    Court claim no. (if known): 1


       Last 4 digits of any number you use to                                                          Date of payment change:
       identify the debtor’s account:                           6      3     6       9                 Must be at least 21 days after date       05/ 01/ 2020
                                                                                                       of this notice


                                                                                                       New total payment:                          1,358.74
                                                                                                                                                 $ ___________ _
                                                                                                       Principal, interest, and escrow, if any


       Part 1:          Escrow Account Payment Adjustment

      1. Will there be a change in the debtor’s escrow account payment?

           X No
                  Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                       the basis for the change. If a statement is not attached, explain why:


                             Current escrow payment: $                                              New escrow payment: $


       Part 2:          Mortgage Payment Adjustment

      2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
           variable-rate account?
                   No
            X Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                             attached, explain why:


                             Current interest rate:                   2.000 %                       New interest rate:                       3.000 %

                             Current principal and interest payment: $ 676.57                       New principal and interest payment: $ 786.02


       Part 3:          Other Payment Change

      3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

            X No
                  Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect. )
                             Reason for change

                             Current mortgage payment: $                                            New mortgage payment: $



      Official Form 410S1                                           Notice of Mortgage Payment Change                                                      page 1
Filed 03/24/20                                                                         Case 18-25642                                                      Doc


      Debtor 1    CHENNEL DA BREED aka CHENNEL DA- BREED                                                Case number (if known)   18-25642-B-13
                  First Name          Middle Name            Last Name




        Part 4:     Sign Here

       The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
       telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.

       Check the appropriate box.

                 I am the creditor

                  I am the creditor’s authorized agent


       I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
       knowledge, information, and reasonable belief.



             /s/ CASSANDRA J. RICHEY                                                                      Date 0 3 / 2 4 / 2 0 2 0
            Signature



        Print:          CASSANDRA J.                                       RICHEY                         Title   ATTORNEY FOR CREDITOR
                        First Name                  Middle Name                  Last Name



        Company         BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP


        Address         3990 E. CONCOURS STREET SUITE 350
                        Number                      Street



                        ONTARIO, CALIFORNIA 91764
                        City                                             State               ZIP Code



        Contact phone ( 626)         371- 7020                                                            Email EDCAECF@BDFGROUP.COM




      Official Form 410S1                                                        Notice of Mortgage Payment Change                               page 2
Filed 03/24/20                                                 Case 18-25642                                             Doc

                                                CERTIFICATE OF SERVICE


                I hereby certify that on March 24, 2020, a true and correct copy of the Notice of Mortgage

         Payment Change was served via electronic means as listed on the Court's ECF noticing system or by

         regular first class mail to the parties listed on the attached list.

                                                       Respectfully submitted,

                                                       BARRETT DAFFIN FRAPPIER
                                                       TREDER & WEISS, LLP


                                                        BY: /s/ CASSANDRA J. RICHEY                         03/24/2020
                                                            CASSANDRA J. RICHEY
                                                            CA NO. 155721
                                                            BARRETT DAFFIN FRAPPIER TREDER &
                                                            WEISS, LLP
                                                            3990 E. CONCOURS STREET SUITE 350
                                                            ONTARIO, CA 91764
                                                            Phone: (626) 371-7020, Fax: (972) 661-7725
                                                            E-mail: EDCAECF@BDFGROUP.COM
                                                            ATTORNEY FOR CREDITOR


         BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

         DEBTOR:
         CHENNEL DA BREED
         8899 GREAT ROCK CIRCLE
         SACRAMENTO, CA 95829

         CHENNEL DA BREED
         8899 GREAT ROCK CIR
         SACRAMENTO, CA 95829

         DEBTOR'S ATTORNEY:
         JASMIN T. NGUYEN
         PO BOX 582562
         ELK GROVE, CA 95758

         TRUSTEE:
         RUSSELL D. GREER
         P.O. BOX 3051
         MODESTO, CA 95353-3051



 bkusbk_POC_410S1.rpt - 08/Eastern/Sacramento/00000008939787                                             Page 3 of 3
Filed 03/24/20                                                 Case 18-25642                                                              Doc




                                                                PO Box 24610
                                                                Oklahoma City, OK 73124-0610




       March 18, 2020


       Jasmin T. Nguyen
       PO Box 582562
       Elk Grove, CA 95758

       RE: Caliber Account Number:
                  Property Address: 8899 Great Rock Cir
                                    Sacramento, Ca 95829



       Changes to Your Mortgage Interest Rate and Payments on May 01, 2020 ____________

       Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 12-month period during which your interest
       rate stayed the same, with all subsequent interest rate changes occurring every 012 months thereafter. The next
       adjustment date is on 04/01/2021, so on that date your interest rate and mortgage payment change. After
       that, your Interest rate may change every 012 months for the rest of your loan term.

                                                            Current Rate                                New Rate
                                                        and Monthly Payment                        and Monthly Payment

                    Interest Rate                             2.00000 %                                  3.00000 %


               Principal and Interest                          $676.57                                    $786.02


                      Escrow                                   $572.72                                    $572.72


              Total Monthly Payment                           $1,249.29                                   $1,358.74



       If the total monthly payment includes an escrow amount for property taxes, hazard insurance and other escrowed
       expenses (if applicable), these payments may be adjusted periodically in accordance with applicable law. The
       amounts shown above are based on current data.

       If you are continuing to experience a hardship, please contact Caliber Home Loans in order to assess your current situation and
       propose solutions. You may reach us directly by calling 800-621-1437. Our business hours are 8 a.m. to 9 p.m., Central Time,
       Monday through Thursday; 8 a.m. to 7 p.m., Central Time, Friday; and 7 a.m. to 4 p.m., Central Time on Saturday. You may
       also visit our website at caliberhomeloans.com for additional information.


       Sincerely,

       Caliber Home Loans Inc.


       If you need financial counseling, you may obtain a list of HUD-approved nonprofit counseling organizations by calling 1-800-569-
       4287 or by visiting www.hud.gov/findacounsler.



       1:61                                                    20150521rev                                                 1
Filed 03/24/20                                          Case 18-25642                                                            Doc




       Notice to Consumers presently in Bankruptcy or who have a Bankruptcy Discharge: If you are a debtor presently
       subject to a proceeding in Bankruptcy Court, or if you have previously been discharged from this debt by a Federal
       Bankruptcy Court, this communication is not an attempt to collect a debt but is sent for informational purposes only or
       to satisfy certain Federal or State legal obligations.


       THIS IS AN ATTEMPT BY A DEBT COLLECTOR TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE
       USED FOR THAT PURPOSE.




       1:61                                             20150521rev                                               2
